Exhibit 10.2

EXECUTION VERSION

THIS PLAN SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION
1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL
APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS PLAN SUPPORT AGREEMENT SHALL BE AN ADMISSION OF FACT OR
LIABILITY OR, UNTIL THE OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON THE TERMS
DESCRIBED IN THIS AGREEMENT, DEEMED BINDING ON ANY OF THE PARTIES HERETO. THIS
PLAN SUPPORT AGREEMENT IS A SETTLEMENT AND DOES NOT REFLECT THE VIEWS OF ANY
PARTY AS TO THE VALUATION OF THE DEBTOR OR OF THE COMPANY.

SECOND AMENDED AND RESTATED PLAN SUPPORT AGREEMENT

This SECOND AMENDED AND RESTATED PLAN SUPPORT AGREEMENT (including all exhibits
and schedules attached hereto and in accordance with Section 2 hereof,
this “Agreement”) is made and entered into as of January 7, 2015, by and among
the following parties (each, a “Party” and collectively, the “Parties”), and
amends, restates, and replaces in its entirety that certain Amended Plan Support
Agreement dated December 11, 2014 (the “Prior PSA”):

 

  i. Exide Technologies, a Delaware corporation (“Exide” or the “Debtor” and
together with its non-debtor subsidiaries and affiliates, the “Company”); and

 

  ii. the undersigned members of the unofficial committee of unaffiliated
holders (the “Unofficial Noteholder Committee” and the members thereof each a
“UNC Member” and collectively, the “UNC Members”) which include holders or
investment advisors or managers of discretionary accounts that hold Claims1
(such Claims, the “Senior Secured Note Claims”) against Exide under and related
to the 8 5/8% Senior Secured Notes due 2018 (the “Senior Secured Notes”) issued
under that certain indenture dated as of January 25, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Senior Secured
Indenture” and the indenture trustee appointed thereunder, the “Indenture
Trustee”). The undersigned UNC Members, including transferees who become
Permitted Transferees (as defined below) in accordance with Section 4.04 of this
Agreement and other holders of Senior Secured Note Claims or DIP Claims (as
defined below) who execute a joinder to this Agreement in the form attached
hereto as Exhibit D, are individually referred to in this Agreement as a
“Consenting Creditor” and collectively referred to in this Agreement as the
“Consenting Creditors.” Certain Consenting Creditors are also lenders or hold
claims (collectively the “DIP Claims”) on account of term loans outstanding
under that certain Amended and Restated Superpriority Debtor-in-Possession
Credit Agreement, dated as of July 12, 2013 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “DIP Credit Agreement”
and the order approving same entered by the Bankruptcy Court on July 25,

 

1 

As used in this Agreement the term “Claim” has the meaning ascribed to such term
in section 101(5) of the Bankruptcy Code.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  2013 [Docket No. 427], as it may be amended from time to time, the “Final DIP
Order”), among the Debtor and Exide Global Holding Netherlands C.V., a limited
partnership organized under the laws of the Netherlands, the lenders party
thereto from time to time (each such UNC Member, a “DIP Lender”) and JPMorgan
Chase Bank, N.A., as agent for the Lenders (in such capacity, the “DIP Agent”).

RECITALS

WHEREAS, on June 10, 2013 (the “Petition Date”), the Debtor commenced a
voluntary reorganization case captioned In re Exide Technologies, Ch. 11 Case
No. 13-11482 (KJC) (Bankr. D. Del. Jun. 10, 2013) (the “Chapter 11 Case”) under
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the
“Bankruptcy Code”), in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”);

WHEREAS, the Company and the Consenting Creditors have negotiated in good faith
certain restructuring and recapitalization transactions with respect to the
Company’s capital structure and operations, including the Company’s obligations
under the Senior Secured Indenture and the DIP Credit Agreement;

WHEREAS, the Company and the Consenting Creditors entered into that certain Plan
Support Agreement and Term Sheet dated November 4, 2014, and subsequently,
entered into that certain Amended and Restated Plan Support Agreement and Term
Sheet dated December 11, 2014;

WHEREAS, the Unofficial Noteholder Committee and the Company have engaged in
further discussions to effect a restructuring of the Company through a chapter
11 plan of reorganization with terms substantially as those set forth in Exhibit
A hereto (the “Plan Term Sheet” and such plan, together with all exhibits and
schedules related thereto, each of which (including the plan) shall be in form
and substance reasonably satisfactory to the Required Consenting Creditors (as
defined below), the “Plan”), all of which shall be substantially on the terms
and conditions described in this Agreement (such transactions, the
“Restructuring Transactions”); and

WHEREAS, in connection with the Restructuring Transactions, the Company expects
to arrange commitments to obtain exit financing, including by seeking an
agreement from Consenting Creditors and other parties to enter into a commitment
(such parties, other than the Debtor, collectively, the “Backstop Parties” and
such agreement (including the exhibits thereto) at all times in form and
substance reasonably satisfactory to the Required Consenting Creditors (as
defined below), the “Backstop Commitment Agreement”) to provide the New Money
Investment (as defined in the Plan Term Sheet), along with other commitment
agreements regarding exit financing in accordance with the Plan (such additional
commitments, the “Exit Financing Commitment Agreements”).



--------------------------------------------------------------------------------

EXECUTION VERSION

 

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound hereby, agrees as follows:

AGREEMENT

Section 1. Agreement Effective Date. This Agreement shall become effective and
binding upon each of the Parties at 12:00 a.m., prevailing Eastern Time, on the
date on which (i) UNC Members holding at least a majority in principal amount of
the aggregate amount of the outstanding Senior Secured Note Claims have executed
this Agreement, and (ii) the Company has given notice to counsel to the
Unofficial Noteholder Committee in accordance with Section 11.11 of this
Agreement (such date, the “Agreement Effective Date”) that the Debtor has
executed and delivered counterpart signature pages of this Agreement. Upon the
Agreement Effective Date, the Prior PSA shall be deemed terminated in accordance
with its terms and shall be of no further force or effect.

Section 2. Exhibits Incorporated by Reference. Each of the exhibits and
schedules attached to this Agreement is expressly incorporated in this Agreement
and is made a part of this Agreement, and all references to this Agreement shall
include the exhibits and schedules hereto. In the event of any inconsistency
between this Agreement (without reference to the exhibits and schedules) and the
exhibits and schedules, this Agreement (without reference to the exhibits and
schedules) shall govern.

Section 3. Definitive Documentation. The definitive documents and agreements
governing the Restructuring Transactions (collectively, and as may be amended
from time to time, the “Plan Transaction Documents”) shall each be in form and
substance reasonably satisfactory to the Required Consenting Creditors and shall
comprise:

(a) the motion to approve the Debtor’s entry into this Agreement pursuant to
sections 105(a) and 363(b) of the Bankruptcy Code and the performance by the
Company of its obligations thereunder and under this Agreement (the “PSA
Approval Motion”) and the order of the Bankruptcy Court approving the relief
requested in the PSA Approval Motion (the “PSA Approval Order”) which order
shall be consistent with the rights of holders of DIP Claims and Senior Secured
Note Claims to credit bid as set forth in the Plan Term Sheet, the Final DIP
Order, and the Bankruptcy Code;

(b) the Plan and each document or agreement contemplated in connection with the
effectiveness of the Plan;

(c) the order of the Bankruptcy Court confirming the Plan and authorizing all of
the transactions and agreements contemplated by the Plan (the “Confirmation
Order”) and pleadings in support of entry of the Confirmation Order;

(d) the Backstop Commitment Agreement and the motion to approve the Debtor’s
entry into the Backstop Commitment Agreement pursuant to sections 105(a) and
363(b) of the Bankruptcy Code and the performance by the Company of its
obligations thereunder, including the payment of fees and expenses on such terms
as are acceptable to a majority of the Consenting Creditors who execute the
Backstop Commitment Agreement (the “BCA Approval Motion”) and the order of the
Bankruptcy Court approving the relief requested in the BCA Approval Motion (the
“BCA Approval Order”);



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(e) the disclosure statement relating to the Plan (the “Disclosure
Statement”), the other solicitation materials in respect of the Plan and
procedures for solicitation of the Rights Offering (as defined below, and such
procedures the “Rights Offering Procedures” and the order approving the Rights
Offering Procedures, the “Rights Offering Procedures Order,” and such materials,
collectively, the “Solicitation Materials”), the motion to approve the
Disclosure Statement (the “Disclosure Statement Approval Motion”), and the order
entered by the Bankruptcy Court approving the Disclosure Statement and
Solicitation Materials as containing, among other things, “adequate information”
as required by section 1125 of the Bankruptcy Code (the “Disclosure Statement
Order”);

(f) the Exit Financing Commitment Agreements and all documents related thereto;
and

(g) all other documents that will comprise supplements to the Plan (“Plan
Supplements”).

All Plan Transaction Documents that remain subject to negotiation and completion
shall contain terms, conditions, representations, warranties, and covenants
materially consistent with the terms of this Agreement and the Plan Term Sheet,
and shall otherwise be in form and substance reasonably satisfactory to each of
(i) Exide and (ii) the Required Consenting Creditors.

As used in this Agreement, the term “Required Consenting Creditors” means both
(i) Consenting Creditors holding at least a majority in principal amount of the
aggregate amount of Senior Secured Note Claims held by all Consenting Creditors
party hereto at the time of such determination, and (ii) Consenting Creditors
holding at least a majority in principal amount of the aggregate amount of DIP
Claims held by all Consenting Creditors party hereto at the time of such
determination.

Section 4. Commitments Regarding the Restructuring Transactions.

4.01. Commitments of the Consenting Creditors.

(a) During the period beginning on the Agreement Effective Date and ending on a
Termination Date (as defined in Section 8.06 of this Agreement) (such period,
the “Effective Period”), each undersigned Consenting Creditor agrees for itself
and on behalf of the accounts and funds within its control that, subject to
Section 4.04 hereof, so long as it remains the legal owner and beneficial owner
with power and/or authority to bind any Debtor Claims (as defined below) as
represented in Section 4.05(a) of this Agreement and in its capacity as a DIP
Lender (to the extent applicable), that:

(i) such Consenting Creditor shall:

(A) to the extent permitted under the Plan to vote to accept or reject the Plan,
vote each of its Debtor Claims to accept the Plan by delivering its duly
executed and completed ballot(s) accepting the Plan on a timely basis following
the commencement of solicitation and its actual receipt of the Solicitation
Materials and ballot, provided that the Disclosure Statement and the
Solicitation Materials, in each case, have been approved by the Bankruptcy Court
as containing “adequate information” as such term is defined in section 1125 of
the Bankruptcy Code; and

(B) not change or withdraw (or cause to be changed or withdrawn) such votes
unless the Plan changes the treatment of Consenting Creditors thereunder in a
manner that is materially adverse to such Consenting Creditor;



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) With respect to its Senior Secured Note Claims:

(i) such Consenting Creditor further agrees that it shall not directly or
indirectly (A) object to or take any other action to interfere with the
acceptance, implementation, or consummation of the Restructuring Transactions;
provided, however, that the negotiation around or completion of backstop
commitments, credit bids (if any), or Plan Transaction Documents shall not
constitute a breach of this Agreement; (B) propose, file, support, or vote for
any restructuring, workout, plan of arrangement, or plan of reorganization for
the Debtor other than the Plan and the Restructuring Transactions; or (C) direct
the Indenture Trustee to take any action contemplated in clause (A) and (B) of
this Section 4.01(b)(i); provided, however, that to the extent a Consenting
Creditor directs the Indenture Trustee not to take an action contemplated in
clause (A) and (B) of this Section 4.01(b)(i), such direction shall not be
construed in any way as requiring any Consenting Creditor to provide an
indemnity to the Indenture Trustee, or to incur or potentially incur any other
liability, in connection with such direction; and provided further, that actions
taken by a Consenting Creditor in furtherance of a bid by such Consenting
Creditor to purchase assets of the Debtor as part of a sale process permitted by
this Agreement shall not constitute a breach of this Agreement;

(ii) such Consenting Creditor shall not, except to the extent expressly
contemplated under the Plan and this Agreement, and shall not direct the
Indenture Trustee to, exercise any right or remedy for the enforcement,
collection, or recovery of any of the Debtor Claims, and any other Claims
against, or interests in, Exide C.V. or any of the Debtor’s direct or indirect
subsidiaries; provided, however, that to the extent a Consenting Creditor
directs the Indenture Trustee to not take any action contemplated in the
foregoing provision, such direction shall not be construed in any way as
requiring any Consenting Creditor to provide an indemnity to the Indenture
Trustee, or to incur or potentially incur any other liability, in connection
with such direction; and

(iii) unless otherwise prohibited by law or contract (provided that, in the case
of a contract entered into after the date hereof, such contract does not violate
a Consenting Creditor’s obligations under this Agreement), such Consenting
Creditor agrees to use commercially reasonable efforts to promptly notify the
Debtor and other Consenting Creditors upon the receipt of any written
solicitation or proposal relating to any other plan, sale, proposal,
dissolution, consolidation, joint venture, winding up, liquidation,
reorganization, merger, amalgamation or restructuring of the Company.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) Each Consenting Creditor, to the extent such Consenting Creditor is a
DIP Lender:

(i) shall not in such capacity directly or indirectly (A) object to or take any
other action to interfere with the acceptance, implementation, or consummation
of the Restructuring Transactions; provided, however, that the negotiation
around or completion of backstop commitments, credit bids (if any), or Plan
Transaction Documents shall not constitute a breach of this Agreement;
(B) propose, file, support, or vote for any restructuring, workout, plan of
arrangement, or plan of reorganization for the Debtor other than the Plan and
the Restructuring Transactions; or (C) except to the extent expressly
contemplated under the Plan and this Agreement, direct the DIP Agent to take any
action contemplated in clause (A) and (B) of this Section 4.01(c)(i) or direct
the DIP Agent to exercise any right or remedy for the enforcement, collection,
or recovery of any of the DIP Claims, and any other Claims against, or interests
in, Exide C.V. or any of the Debtor’s direct or indirect subsidiaries
inconsistent with this Agreement; provided, however, that to the extent a
Consenting Creditor as a DIP Lender directs the DIP Agent not to take an action
contemplated in clause (A) and (B) of this Section 4.01(c)(i), such direction
shall not be construed in any way as requiring any Consenting Creditor as a DIP
Lender to provide an indemnity to the DIP Agent, or to incur or potentially
incur any other liability, in connection with such direction;

(ii) agrees to be bound by this Agreement in both its capacity as a holder of
Senior Secured Note Claims and DIP Claims;

(iii) agrees (x) to exchange at least 28.8% of its DIP Claims into Second Lien
Convertible Notes (as defined in the Plan Term Sheet) pursuant to the DIP/Second
Lien Conversion Option (as defined in the Plan Term Sheet), and (y) the balance
of its DIP Claims into First Lien High Yield Notes (as defined in the Plan Term
Sheet) in accordance with the Plan Term Sheet. This Agreement, including the
treatment of DIP Claims described in this clause (c) of this Section 4.01(c),
shall apply to any purchaser of DIP Claims pursuant to the DIP Term Loan
Refinancing Investment Option (as defined in the Plan Term Sheet); and

(iv) agrees that in the event that less than $100 million in DIP Claims convert
into Second Lien Convertible Notes pursuant to the DIP/Second Lien Conversion
Option as of the Plan Effective Date, a percentage in addition to the 28.8% of
such Consenting Creditors’ DIP Claims shall automatically also convert into
Second Lien Convertible Notes, and such Consenting Creditor shall be entitled to
payment of fees on account thereof in the amounts specifically set forth on
Exhibit C attached to this Agreement (as each Consenting Creditor’s percentage
may be reduced from time to time, pursuant to an amendment to Exhibit C that
shall not require any consent under Section 9 of this Agreement and which shall
not constitute an Economic Change (as defined below) under this Agreement, to
reflect the addition of Consenting Creditors holding DIP Claims who join this
Agreement after the Agreement Effective Date) and which shall not exceed 2% for
all such Consenting Creditors.

(d) This Section 4.01 will not limit any Consenting Creditor from appearing and
participating as a party in interest in any matter to be adjudicated in the
Chapter 11 Case, so long as such appearance and the positions advocated in
connection therewith are not inconsistent with this Agreement.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(e) This Section 4.01 will not limit in any way any of the following Consenting
Creditor rights:

(i) upon the termination of this Agreement or the termination of the automatic
stay as to property or interests in property which secure any Debtor Claims or
DIP Claims upon motion by a person or entity other than a Consenting Creditor,
after notifying counsel to the Debtor in accordance with Section 11.11(a) of
this Agreement, from exercising any right or remedy for enforcement, collection,
or recovery on account of such Debtor Claims or DIP Claims;

(ii) to take or direct any action relating to maintenance, protection, or
preservation of any collateral under either the DIP Credit Agreement or the
Senior Secured Indenture and the documents related thereto;

(iii) to take or direct any action to participate in any sale of any of the
Debtor’s assets, whether under section 363 of the Bankruptcy Code or otherwise,
or from taking any direct or indirect action in furtherance of a credit bid
under the DIP Credit Agreement, or under the Senior Secured Indenture, or the
Final DIP Order, or under the Bankruptcy Code; or

(iv) from taking any direct or indirect action in furtherance of the Backstop
Commitment Agreement, the Exit Financing Commitment Agreements, the
Restructuring Transactions and any of the Plan Transaction Documents.

As used in this Agreement, “Debtor Claims” means all Claims or Interests
(whether or not classified under the Plan) that any Consenting Creditor may hold
against the Debtor, including each of the Senior Secured Note Claims and all
adequate protection claims on account thereof, and any other Claims or interests
junior to the Senior Secured Note Claims; provided, however, that Debtor Claims
does not include claims under the Existing European Facilities (as defined in
the Plan Term Sheet) or under the DIP Credit Agreement.

4.02. Commitments of the Company.

(a) During the Effective Period, the Company shall:

(i) use commercially reasonable efforts in good faith to obtain orders of the
Bankruptcy Court in respect of the Restructuring Transactions, including, but
not limited to, obtaining entry of the PSA Approval Order, the BCA Approval
Order, the Rights Offering Procedures Order, the Disclosure Statement Order and
the Confirmation Order;

(ii) support and take all steps reasonably necessary or desirable to consummate
the Restructuring Transactions in accordance with this Agreement, including the
preparation and filing within the time-frame provided in this Agreement of the
Plan Transaction Documents, effectuating the Rights Offering Procedures and
obtaining the Exit Financing Commitments;

(iii) execute and deliver any other required agreements to effectuate and
consummate the Restructuring Transactions;

(iv) obtain any and all required regulatory and/or third-party approvals
necessary for the consummation of the Restructuring Transactions;



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(v) effectuate the Restructuring Transactions within the time-frame provided in
this Agreement; and

(vi) not object to, delay, impede, or take any other action that is materially
inconsistent with, or is intended or is likely to interfere in a material way
with acceptance or implementation of the Restructuring Transactions.

(b) The Company represents and warrants to the Consenting Creditors that, other
than the joint venture transaction in China to which the Company is a party and
the sale of certain interests in Tudor India Ltd., there are no pending
agreements (oral or written) or understandings with respect to any plan of
reorganization or liquidation, proposal, offer, dissolution, winding up,
liquidation, reorganization, recapitalization, merger, consolidation, business
combination, joint venture, partnership, or restructuring. If the Company makes
or receives a written proposal or expression of interest regarding any plan of
reorganization or liquidation, proposal, offer, dissolution, winding up,
liquidation, reorganization, recapitalization, merger, consolidation, business
combination, joint venture, partnership, or restructuring involving the Company,
or any of its assets, properties or businesses (other than the Plan or a Sale
(as defined below)) (in each case, an “Alternative Transaction”), the Company
shall promptly notify counsel to the Unofficial Noteholder Committee of the
terms of any such proposal made by the Company and of the receipt of any such
proposal or expression of interest relating to an Alternative Transaction, with
such notice to include the material terms thereof, including (unless prohibited
by a separate agreement) the identity of the person or group of persons
involved. Unless prohibited by the terms of the Alternative Transaction or a
separate agreement, the Company shall promptly furnish counsel to the Unofficial
Noteholder Committee with copies of any written offer or other information that
it makes or receives relating to an Alternative Transaction and shall keep
counsel to the Unofficial Noteholder Committee reasonably informed of any
material changes to such Alternative Transaction. To the extent prohibited by
the terms of an Alternative Transaction or separate agreement from disclosing
the terms thereof to the Unofficial Noteholder Committee, the Company will use
reasonable efforts to obtain the consent of the party proposing an Alternative
Transaction to provide counsel to the Unofficial Noteholder Committee (under a
reasonably acceptable confidentiality agreement) the information contemplated
under this Section 4.02(b) of this Agreement. To the extent the Company receives
an Alternative Transaction and the Consenting Creditors subsequently propose
modifications to the terms of the Restructuring Transactions contemplated
hereby, the Company shall be permitted to fully inform counsel to any parties
providing an Alternative Transaction of any material changes to the
Restructuring Transactions.

(c) Notwithstanding subsections (a) and (b) of this Section 4.02 of this
Agreement, during the Effective Period the Company will diligently pursue a sale
of substantially all, or a portion of, its assets, properties, businesses or
equity interests (such sale and the process related thereto, a “Sale”). The
Company will provide periodic updates concerning such Sale to the Consenting
Creditors at times mutually agreed upon by the Company and the Required
Consenting Creditors; provided, however, for the avoidance of doubt,
Section 4.02(b) of this Agreement governs the Company’s obligations with respect
to sharing information regarding an Alternative Transaction.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(d) Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require the Company, or any director, manager or officer of the
Company, in such person’s capacity as a director, manager or officer of the
Company, to take any action, or to refrain from taking any action that is
reasonably determined, after consulting with counsel, to be inconsistent with
the Company’s or such director’s, manager’s or officer’s fiduciary obligations
under applicable law.

4.03. Commitments of the Company and the Consenting Creditors. The Backstop
Parties have agreed to backstop the $175 million Rights Offering up to
$160 million in accordance with and pursuant to the terms of the Backstop
Commitment Agreement. During the Effective Period, the Company and each
Consenting Creditor agree that each Consenting Creditor shall be afforded an
opportunity to become a Backstop Party for the New Money Investment (as defined
in the Plan Term Sheet) to purchase up to its pro rata share of Second Lien
Convertible Notes (as defined in the Plan Term Sheet) in proportion to the
principal amount of Senior Secured Notes held, as of such date of determination,
by all Consenting Creditors. Prior to entering into any agreement with any third
party with respect to a backstop for the New Money Investment (as defined in the
Plan Term Sheet), the Company shall offer each Consenting Creditor the
opportunity to backstop the New Money Investment (as defined in the Plan Term
Sheet) on the most favorable terms offered to such third party.

4.04. Transfer of Interests and Securities.

(a) During the Effective Period, each Consenting Creditor agrees for itself and
on behalf of the accounts and funds within its control not to sell, use, pledge,
assign, transfer, permit the participation in, or otherwise dispose of (each, a
“Transfer”) any ownership (including any beneficial ownership)2 in the Debtor
Claims or DIP Claims unless the intended transferee executes and delivers to
counsel to the Debtor on the terms set forth in this Section 4.04 an executed
transfer agreement in the form attached hereto as Exhibit B (a “Transfer
Agreement”) before such Transfer is effective, it being understood that any
Transfer shall not be effective as against the Debtor until notification of such
Transfer in accordance with Section 11.11 of this Agreement and a copy of the
executed Transfer Agreement is received by counsel to the Debtor (a transferee
that satisfies the requirements of this Section 4.04 and Exhibit B, a “Permitted
Transferee,” and such Transfer, a “Permitted Transfer”).

(b) Notwithstanding anything to the contrary in this Agreement, (i) the
foregoing provisions shall not preclude any Consenting Creditor from settling or
delivering Debtor Claims or DIP Claims to settle any confirmed transaction
pending as of the date of such Consenting Creditor’s entry into this Agreement
(subject to compliance with applicable securities laws), it being understood
that such Debtor Claims or DIP Claims so acquired shall be subject to the terms
of this Agreement, (ii) a Consenting Creditor may transfer (by purchase, sale,
assignment, participation or otherwise) any right, title or interest in such
Debtor Claims or

 

2 

As used in this Agreement, the term “beneficial ownership” means the direct or
indirect economic ownership of, and/or the power, whether by contract or
otherwise, to direct the exercise of the voting rights and the disposition of,
the Debtor Claims or the right to acquire such Claims or interests.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

DIP Claims to an entity that is acting in its capacity as a Qualified
Marketmaker3 without the requirement that the Qualified Marketmaker be or become
a Consenting Creditor, provided that any subsequent transfer (by purchase, sale,
assignment, participation or otherwise) by such Qualified Marketmaker of the
right, title or interest in such Debtor Claims or DIP Claims is to a transferee
that is or become a Consenting Creditor, and (iii) to the extent that a
Consenting Creditor is acting in its capacity as a Qualified Marketmaker, it may
transfer (by purchase, sale, assignment, participation or otherwise) any right,
title or interest in such Debtor Claims or DIP Claims that the Qualified
Marketmaker acquires from a holder of the Debtor Claims or DIP Claims who is not
a Consenting Creditor without the requirement that the transferee be or become a
Consenting Creditor.

(c) This Agreement shall in no way be construed to preclude the Consenting
Creditors from acquiring additional Debtor Claims or DIP Claims; provided,
however, that (i) any Consenting Creditor that acquires additional Debtor Claims
or DIP Claims after the Agreement Effective Date shall promptly notify counsel
to the Company and counsel to the Unofficial Noteholder Committee of such
acquisition including the amount of such acquisition and (ii) such acquired
Debtor Claims and DIP Claims shall automatically and immediately upon
acquisition by a Consenting Creditor be deemed subject to the terms of this
Agreement (regardless of when or whether notice of such acquisition is given to
the aforementioned counsel).

(d) Any Transfer made in violation of this Section 4.04 of this Agreement shall
be void ab initio. Any Consenting Creditor that effectuates a Permitted Transfer
to a Permitted Transferee shall have no liability under this Agreement arising
from or related to the failure of the Permitted Transferee to comply with the
terms of this Agreement.

4.05. Representations and Warranties of Consenting Creditors. Each Consenting
Creditor, severally, and not jointly, represents and warrants that:

(a) it is the beneficial owner of the face amount of the Debtor Claims and
DIP Claims, or is the nominee, investment manager, or advisor for beneficial
holders of the Debtor Claims or DIP Claims, as reflected in such Consenting
Creditor’s signature block to this Agreement (such Debtor Claims, the “Owned
Debtor Claims” and such DIP Claims, the “Owned DIP Claims” and together with the
Owned Debtor Claims, the “Owned Claims”);

(b) it has the full power and authority to act on behalf of, vote and consent to
matters concerning the Owned Claims;

(c) the Owned Claims are free and clear of any pledge, lien, security interest,
charge, Claim, equity, option, proxy, voting restriction, right of first
refusal, or other limitation

 

3 

As used in this Agreement, the term “Qualified Marketmaker” means an entity that
(x) holds itself out to the public or applicable private markets as standing
ready in the ordinary course of its business to purchase from customers and sell
to customers claims against the Debtor (including debt securities or other debt)
or enter with customers into long and short positions in claims against the
Debtor (including debt securities or other debt), in its capacity as a dealer or
market maker in such claims against the Debtor, and (y) is in fact regularly in
the business of making a market in claims against issuers or borrowers
(including debt securities or other debt).



--------------------------------------------------------------------------------

EXECUTION VERSION

 

on disposition, transfer, or encumbrances of any kind, that would adversely
affect in any way such Consenting Creditor’s ability to perform any of its
obligations under this Agreement at the time such obligations are required to be
performed;

(d) (i) it is either (A) a “qualified institutional buyer” as defined in Rule
144A of the Securities Act, (B) an institutional “accredited investor” (as
defined in Rule 501(a)(1), (2), (3), or (7) under the Securities Act of 1933, as
amended (the “Securities Act”)), (C) a non-U.S. person as defined in Regulation
S under the Securities Act (“Regulation S”) and acquires any securities of the
Debtor in transactions outside the United States within the meaning of
Regulation S, or (D) the foreign equivalent of (A) or (B) above, and (ii) any
securities of the Debtor acquired by the applicable Consenting Creditor in
connection with the Restructuring Transactions will have been acquired for
investment and not with a view to distribution or resale in violation of the
Securities Act; and

(e) as of the date hereof, it has no actual knowledge of any event that, due to
any fiduciary or similar duty to any other person or entity, would prevent it
from taking any action required of it under this Agreement.

Section 5. Mutual Representations, Warranties, and Covenants. Each of the
Parties represents, warrants, and covenants to each other Party:

5.01. Enforceability. It is validly existing and in good standing under the laws
of the state of its organization, and this Agreement is a legal, valid, and
binding obligation of such Party, enforceable against it in accordance with its
terms, except as enforcement may be limited by applicable laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability; provided however, that until entry of the PSA Approval Order,
this Agreement shall only be binding on the Debtor to the extent permissible in
the absence of Bankruptcy Court approval.

5.02. No Consent or Approval. Except as expressly provided in this Agreement or
the Bankruptcy Code, no consent or approval is required by any other person or
entity (subject to necessary Bankruptcy Court approval and/or regulatory
approvals associated with the Restructuring Transactions) in order for it to
effectuate the Restructuring Transactions contemplated by, and perform its
respective obligations under, this Agreement.

5.03. Power and Authority. Except as expressly provided in this Agreement (and
subject to necessary Bankruptcy Court approval and/or regulatory approvals
associated with the Restructuring Transactions), it has all requisite corporate
or other power and authority to enter into, execute, and deliver this Agreement
and to effectuate the Restructuring Transactions contemplated by, and perform
its respective obligations under, this Agreement.

5.04. Governmental Consents. Except as expressly set forth in this Agreement and
with respect to the Company’s performance of this Agreement, subject to
necessary Bankruptcy Court approval and/or regulatory approvals associated with
the Restructuring Transactions, the execution, delivery and performance by it of
this Agreement does not, and shall not, require any registration or filing with
consent or approval of, or notice to, or other action to, with or by, any
federal, state, or other governmental authority or regulatory body.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

5.05. No Conflicts. The execution, delivery, and performance of this Agreement
does not and shall not: (a) violate any provision of law, rules or regulations
applicable to it or any of its subsidiaries in any material respect; (b) violate
its certificate of incorporation, bylaws, or other organizational documents or
those of any of its subsidiaries; or (c) conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
contractual obligation to which it is a party, which conflict, breach, or
default, would have a material adverse effect on the Restructuring Transactions.

Section 6. Acknowledgement. Notwithstanding any other provision in this
Agreement, this Agreement is not and shall not be deemed to be an offer with
respect to any securities or solicitation of votes for the acceptance of a plan
of reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code
or otherwise. Any such offer or solicitation will be made only in compliance
with all applicable securities laws and provisions of the Bankruptcy Code. The
Company will not solicit acceptances of any Plan from Consenting Creditors in
any manner inconsistent with the Bankruptcy Code or applicable non-bankruptcy
law.

Section 7. Certain Additional Chapter 11 Matters. 

7.01. During the Effective Period, the Debtor will use commercially reasonable
efforts to provide: (i) definitive draft copies of all material motions,
pleadings and other documents (including any regulatory submissions) that the
Debtor intends to file with any court or regulatory body (including, the
Bankruptcy Court) relating to the Chapter 11 Case, the Restructuring
Transactions or with respect to any of the Debtor’s regulated facilities, to
counsel to the Unofficial Noteholder Committee at least two (2) business days
before the date on which the Debtor intends to file any such document; and
(ii) definitive draft copies of all Plan Transaction Documents to counsel to the
Unofficial Noteholder Committee at least three (3) business days before the date
on which the Debtor intends to file such documents.

7.02. The Parties shall cooperate with each other in good faith and shall
coordinate their activities (to the extent possible and permitted by law and
subject to the terms of this Agreement) in respect of the consummation of the
transactions contemplated by this Agreement.

Section 8. Termination Events.

8.01. Consenting Creditors’ Termination Events. This Agreement may be terminated
as between the Consenting Creditors and the Debtor, by the delivery to the
Debtor, of a written notice in accordance with Section 11.11 of this Agreement
by the Required Consenting Creditors, in the exercise of their discretion, upon
the occurrence and continuation of any of the following events:

(a) upon the occurrence and continuation of an “Event of Default” under the DIP
Credit Agreement, subject to any cure periods provided thereunder or waiver of
such an Event of Default by the DIP Agent or Required Lenders (as defined in the
DIP Credit Agreement);

(b) the Bankruptcy Court shall not have entered the PSA Approval Order and the
BCA Approval Order authorizing the Debtor to enter into a Backstop Commitment
Agreement materially consistent with the Plan Term Sheet and otherwise
satisfactory to the Required Consenting Creditors on or before February 17,
2015;



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) the Bankruptcy Court shall not have approved the Solicitation Materials and
entered the Disclosure Statement Order and the Rights Offering Procedures Order,
each in form and substance reasonably satisfactory to the Required Consenting
Creditors, on or before February 17, 2015;

(d) the Bankruptcy Court shall not have entered the Confirmation Order in form
and substance reasonably satisfactory to the Required Consenting Creditors on or
before March 25, 2015;

(e) the effective date of the Plan (the “Plan Effective Date”) shall not have
occurred by 11:59 p.m., New York City time on or before March 31, 2015 (the
“Plan Outside Date”);

(f) the Plan or Disclosure Statement is amended or modified in any manner that
is materially adverse to the Consenting Creditors and is not otherwise
reasonably satisfactory to the Required Consenting Creditors;

(g) the termination of the Backstop Commitment Agreement, once entered into,
pursuant to its terms, or the conditions precedent set forth in the Backstop
Commitment Agreement, once entered into, become incapable of being or are not
satisfied or have not otherwise been waived;

(h) any of the PSA Approval Order, the BCA Approval Order, the Disclosure
Statement Order, the Rights Offering Procedures Order, or the Confirmation Order
is not entered, is entered in form and substance that is not reasonably
satisfactory to the Required Consenting Creditors, or does not become, or ceases
to be, effective;

(i) any of the PSA Approval Order, the BCA Approval Order, the Disclosure
Statement Order, the Rights Offering Procedures Order, the Confirmation Order or
the Final DIP Order is reversed, stayed, dismissed, vacated, reconsidered or is
materially modified or materially amended after entry in a manner that is not
reasonably satisfactory to the Required Consenting Creditors;

(j) the breach by the Company of any of its representations, warranties, or
covenants as set forth in this Agreement that would materially and adversely
affect the Restructuring Transactions or the recovery of any Consenting Creditor
as contemplated by the Restructuring Transactions; provided, however, that to
terminate this Agreement pursuant to this Section 8.01(j), the Required
Consenting Creditors shall transmit a notice to the Company detailing any such
breach, and if such breach is capable of being cured, the Company shall have
seven (7) days after receiving such notice to cure such breach;

(k) an examiner (with expanded powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code), or a trustee or receiver or
other responsible officer shall have been appointed in the Chapter 11 Case;



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(l) the entry of a ruling or order by the Bankruptcy Court or any other court
with appropriate jurisdiction, or the issuance by any governmental authority,
including any regulatory authority of competent jurisdiction, of any injunction,
judgment, decree, charge, ruling or order, in each case which would have the
effect of preventing consummation of or that would materially and adversely
affect the Restructuring Transactions or that has a material adverse impact on
the recovery of any Consenting Creditor as determined by the Required Consenting
Creditors in their sole discretion, it being understood that among other things,
(i) any adverse ruling affecting the collateral (as set forth in the Senior
Secured Indenture and related documents) securing the Senior Secured Note Claims
(the “Senior Secured Notes Collateral”) or the collateral securing the DIP
Claims inconsistent with the Final DIP Order (including the representations
contained therein), (ii) the appointment of a statutory committee of equity
security holders under section 1102 of the Bankruptcy Code, or (iii) any action
taken by any regulatory agency against any of the Company’s facilities in the
U.S. or elsewhere which could reasonably be expected to materially and adversely
affect the Restructuring Transactions or that has a material adverse impact on
the recovery of any Consenting Creditor as determined by the Required Consenting
Creditors in their sole discretion, shall each constitute a Termination Event
under this subsection 8.01(l); provided, however, that the Company shall have
ten (10) days after issuance of such injunction, judgment, decree, charge,
ruling or order to obtain relief that would allow consummation of the
Restructuring Transactions that (i) does not prevent or diminish in a material
way compliance with the terms of this Agreement or (ii) is otherwise
satisfactory to the Required Consenting Creditors;

(m) any of the Plan Transaction Documents shall have been modified in any
material respect or withdrawn, without the prior written consent of the Required
Consenting Creditors such that any of such Plan Transaction Documents is not in
form and substance reasonably satisfactory to the Required Consenting Creditors;

(n) the Bankruptcy Court grants relief terminating, annulling, or modifying the
automatic stay (as set forth in section 362 of the Bankruptcy Code) with regard
to any material assets of the Company, or the collateral securing the Senior
Secured Notes or the DIP Claims, that would materially and adversely affect the
Restructuring Transactions, without the prior written consent of the Required
Consenting Creditors; or

(o) the occurrence or existence of any event that would materially and adversely
affect the Restructuring Transactions or the Company.

8.02. Debtor’s Termination Events. The Debtor may terminate this Agreement as to
all Parties upon five (5) business days’ prior written notice, delivered in
accordance with Section 11.11 of this Agreement, upon the occurrence of any of
the following events: (a) the Plan Effective Date shall not have occurred by the
Plan Outside Date; (b) the breach by any of the Consenting Creditors of any
material provision set forth in this Agreement that remains uncured for a period
of seven (7) days after the receipt by the Consenting Creditors of notice of
such breach in accordance with Section 11.11 of this Agreement; (c) the issuance
by any Governmental Entity of any final, non-appealable ruling or order
enjoining the consummation of a material portion of the Restructuring
Transactions; or (d) if the Debtor reasonably determines, after consultation
with counsel, that the failure to terminate this Agreement would be inconsistent
with its fiduciary duties under applicable law as referenced in Section 4.02(d)
hereof.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

8.03. Mutual Termination. This Agreement and the obligations of all Parties
hereunder, may be terminated by mutual agreement among all of the following:
(a) Required Consenting Creditors and (b) the Debtor.

8.04. Automatic Termination. This Agreement shall terminate automatically
without any further required action or notice on the earlier to occur of (i) the
Plan Effective Date, (ii) the date on which the Consenting Creditors represent
less than 20% of the aggregate principal amount of Senior Secured Note Claims,
(iii) the conversion of the Chapter 11 Case to a case under chapter 7 of the
Bankruptcy Code, or (iv) the dismissal of the Chapter 11 Case.

8.05. Individual Consenting Creditor Termination. Notwithstanding anything to
the contrary in this Agreement, a Consenting Creditor may terminate its rights
and obligations under this Agreement without affecting the other Parties’ rights
and obligations by providing notice of the same in accordance with Section 11.11
of this Agreement if, and only if:

(a) (x) the Bankruptcy Court shall not have approved the Solicitation Materials
and entered the Disclosure Statement Order and the Rights Offering Procedures
Order, each in form and substance reasonably satisfactory to the Required
Consenting Creditors, on or before March 2, 2015 or (y) the Debtor shall not
have commenced solicitation of votes for the Plan on or before March 6, 2015 in
accordance with the Solicitation Materials and the Disclosure Statement Order
or, following such solicitation, if the Debtor commences any resolicitation of
votes for the Plan; with any termination of this Agreement pursuant to this
Section 8.05(a) becoming effective as to the terminating Consenting Creditor
upon the fifth (5th) Business Day after such Consenting Creditor transmits
notice to the Company of the occurrence of such termination event, if the
termination has not been waived in writing by (i) Consenting Creditors holding
at least 80% in principal amount of the aggregate amount of Senior Secured Note
Claims held by all Consenting Creditors party hereto at the time of such
determination, and (ii) Consenting Creditors holding at least 80% of principal
amount of the aggregate amount of DIP Claims held by all Consenting Creditors
party hereto at the time of such determination;

(b) the Plan Effective Date does not occur by 11:59 p.m., New York City time on
or before March 31, 2015;

(c) the Plan (as filed with the Bankruptcy Court) or any backstop commitment
agreement (including the Backstop Commitment Agreement) entered into by the
Required Consenting Creditors alters the treatment of Senior Secured Note Claims
or DIP Claims set forth in the Plan Term Sheet in a manner materially adverse to
Consenting Creditors, it being understood that any Economic Change (as defined
below) shall be deemed materially adverse to Consenting Creditors;

(d) upon the Required Consenting Creditors agreeing to support, in writing, an
amendment, modification or supplement to this Agreement or the Plan Term Sheet
that constitutes an Economic Change (as defined below) to which a Consenting
Creditor does not consent;



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(e) either (i) the Company pursues a Sale that is not acceptable to a Consenting
Creditor, or (ii) the Company fails to pursue a Sale that is acceptable to the
Consenting Creditor;

(f) the Company (i) pursues any Alternative Transaction, including any plan of
reorganization (other than the Plan), or (ii) files, propounds, or otherwise
publicly supports or announces that the Debtor or any of its subsidiaries will
support any Sale not acceptable to a Consenting Creditor, an Alternative
Transaction (including any plan of reorganization other than the Plan), or files
any motion or application seeking authority to sell any material assets, without
the prior written consent of each Consenting Creditor; or

(g) upon the execution of a purchase agreement for some or all of the assets of
the Debtor pursuant to a credit bid that has the consent of the Required Term
Lenders (as defined in the DIP Credit Agreement) regardless of such Consenting
Creditor’s consent thereto.

As used in this Agreement, the term “Economic Change” means any amendment,
modification, supplement, change or agreement that affects the economic terms
of, or participation rights under, this Agreement, the Plan Term Sheet, or the
Plan Transaction Documents, including the priority, fees, interest rates,
maturity, equity splits, participation rights in, or other terms of the First
Lien High Yield Notes (as defined in the Plan Term Sheet) and the Second Lien
Convertible Notes (as defined in the Plan Term Sheet).

8.06. Effect of Termination. Other than as set forth in Section 8.02(d) of this
Agreement, no Party may terminate this Agreement if such Party failed to perform
or comply in all material respects with the terms and conditions of this
Agreement, with such failure to perform or comply causing, or resulting in, the
occurrence of one or more termination events specified in this Agreement. The
date on which termination of this Agreement as to a Party is effective in
accordance with Sections 8.01-8.05 of this Agreement shall be referred to as a
“Termination Date”. Except as set forth below, upon the occurrence of a
Termination Date as to a Party, this Agreement shall be of no further force and
effect and each Party subject to such termination shall be released from its
commitments, undertakings, and agreements under or related to this Agreement and
shall have the rights and remedies that it would have had, had it not entered
into this Agreement, and shall be entitled to take all actions, whether with
respect to the Restructuring Transactions or otherwise, that it would have been
entitled to take had it not entered into this Agreement; provided, however, that
no such termination shall relieve any Party from liability for its breach or
non-performance of its obligations hereunder prior to the date of such
termination; provided, further, that Section 8.07 of this Agreement shall
survive the termination of this Agreement. Upon the occurrence of a Termination
Date, any and all consents or ballots tendered by the Parties subject to such
termination before a Termination Date shall be deemed, for all purposes, to be
null and void from the first instance and shall not be considered or otherwise
used in any manner by the Parties in connection with the Restructuring
Transactions and this Agreement or otherwise. Notwithstanding anything to the
contrary in this Agreement, the foregoing shall not be construed to prohibit the
Debtor or any of the Consenting Creditors from contesting whether any such
termination is in accordance with its terms or to seek enforcement of any rights
under this Agreement that arose or existed before such Termination Date, nor to
seek enforcement of any rights under the Backstop Commitment Agreement or the
other Exit Financing Agreements.

8.07. No Violation of Automatic Stay. The automatic stay applicable under
section 362 of the Bankruptcy Code shall not prohibit a Consenting Creditor from
taking any action necessary to effectuate the termination of this Agreement
pursuant to the terms hereof.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 9. Amendments. This Agreement and the Plan Term Sheet may not be
modified, amended, or supplemented in any manner except in writing signed by all
of the following: (a) the Required Consenting Creditors and (b) the Debtor;
provided, however, that (x) any Economic Change or (y) any modification,
amendment or supplement to Section 8.05 of this Agreement (other than
Section 8.05(a) of this Agreement, which may only be modified, amended or
supplemented in accordance with Section 8.05(a) of this Agreement) or this
Section 9 of this Agreement, shall require the consent of each Consenting
Creditor.

Section 10. Waiver. The terms and conditions of this Agreement (other than
(a) those set forth in Section 8.05 and Section 9 of this Agreement and (b) an
Economic Change, each of which may only be waived in accordance with Section 9
of this Agreement) may be waived (x) by the Debtor only by a written instrument
executed by the Debtor and (y) by the Required Consenting Creditors only by a
written instrument executed by all of the Required Consenting Creditors. No
delay on the part of any Party in exercising any right, power or privilege
pursuant to this Agreement will operate as a waiver thereof, nor will any waiver
on the part of any Party of any right, power or privilege pursuant to this
Agreement, nor will any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement.

Section 11. Miscellaneous.

11.01. Further Assurances. Subject to the other terms of this Agreement, the
Parties agree to negotiate in good faith all documentation relating to the
Restructuring Transactions and execute and deliver such other instruments and
perform such acts, in addition to the matters herein specified, as may be
reasonably appropriate or necessary, or as may be required by order of the
Bankruptcy Court, from time to time, to effectuate the Restructuring
Transactions, as applicable.

11.02. Time is of the Essence. The time for performance of this Agreement shall
be of the essence to this Agreement.

11.03. No Admission. This Agreement is a settlement only and shall not be
construed or deemed to be an admission by any Party to this Agreement as to the
underlying economics of the Restructuring Transactions or any part thereof,
including with respect to any return on investment contemplated therein or the
valuation of any assets, the Debtor or the Company.

11.04. Complete Agreement. This Agreement constitutes the entire agreement among
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, oral or written, among the Parties with respect thereto.

11.05. Headings. The headings of all sections of this Agreement are inserted
solely for the convenience of reference and are not a part of and are not
intended to govern, limit, or aid in the construction or interpretation of any
term or provision hereof.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

11.06. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each
Party hereto agrees that it shall bring any action or proceeding in respect of
any Claim arising out of or related to this Agreement, to the extent possible,
in the Bankruptcy Court (or court of proper appellate jurisdiction)
(collectively, the “Chosen Courts”) and solely in connection with Claims arising
under this Agreement: (a) irrevocably submits to the exclusive jurisdiction of
the Chosen Courts; (b) waives any objection to laying venue in any such action
or proceeding in the Chosen Courts; and (c) waives any objection that the Chosen
Courts are an inconvenient forum or do not have jurisdiction over any Party
hereto.

11.07. Trial by Jury Waiver. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

11.08. Execution of Agreement. This Agreement may be executed and delivered in
any number of counterparts and by way of electronic signature and delivery, each
such counterpart, when executed and delivered, shall be deemed an original, and
all of which together shall constitute the same agreement. Except as expressly
provided in this Agreement, each individual executing this Agreement on behalf
of a Party has been duly authorized and empowered to execute and deliver this
Agreement on behalf of said Party.

11.09. Interpretation and Rules of Construction. This Agreement is the product
of negotiations among the Company and the Consenting Creditors, and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof. The Company and the Consenting Creditors were each represented by
counsel during the negotiations and drafting of this Agreement and continue to
be represented by counsel. In addition, this Agreement shall be interpreted in
accordance with section 102 of the Bankruptcy Code.

11.10. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of the Parties and their respective successors and permitted
assigns, as applicable. There are no third party beneficiaries under this
Agreement. The rights or obligations of any Party under this Agreement may not
be assigned, delegated, or transferred to any other person or entity, provided
however, that a Consenting Creditor may assign its rights or obligations under
this Agreement in accordance with and to the extent permitted in Section 4.04 of
this Agreement.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

11.11. Notices. All notices hereunder shall be deemed given if in writing and
delivered, if sent by electronic mail, courier, or registered or certified mail
(return receipt requested) to the following addresses (or at such other
addresses as shall be specified by like notice):

(a) if to Exide or Exide C.V., to:

Exide Technologies

13000 Deerfield Parkway

Building 200

Milton, Georgia 30004

Attention: Phillip A. Damaska, Barbara Hatcher

E-mail address: phillip.damaska@exide.com, barbara.hatcher@exide.com;

with copies (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036-6522

Attention: Kenneth S. Ziman, J. Eric Ivester

E-mail addresses: ken.ziman@skadden.com, eric.ivester@skadden.com

Skadden, Arps, Slate, Meagher & Flom LLP

155 N. Wacker Dr.

Chicago, IL 60606

Attention: James J. Mazza, Jr.

E-mail address: james.mazza@skadden.com

and

Skadden, Arps, Slate, Meagher & Flom LLP

920 N. King Street

Wilmington, DE 19801

Attention: Steven J. Daniels

E-mail address: steven.daniels@skadden.com

(b) if to a Consenting Creditor, to counsel for the Unofficial Noteholder
Committee:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Alan W. Kornberg, Alice Belisle Eaton

E-mail addresses: akornberg@paulweiss.com, aeaton@paulweiss.com

Young Conaway Stargatt & Taylor, LLP

Rodney Square

1000 North King Street

Wilmington, DE 19801

Attention: Pauline K. Morgan, Andrew L. Magaziner

E-mail addresses: pmorgan@ycst.com, amagaziner@ycst.com



--------------------------------------------------------------------------------

EXECUTION VERSION

 

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above.

Any notice given by delivery, mail, or courier shall be effective when received.

11.12. Independent Due Diligence and Decision Making. Each Consenting Creditor
hereby confirms that its decision to execute this Agreement has been based upon
its independent investigation of the operations, businesses, financial and other
conditions, and prospects of the Company.

11.13. Waiver. If the Restructuring Transactions are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights. Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating hereto shall not
be admissible into evidence in any proceeding other than a proceeding to enforce
its terms, pursue the consummation of the Restructuring Transactions, or the
payment of damages to which a Party may be entitled under this Agreement.

11.14. Remedies. All remedies that are available at law or in equity (including
specific performance and injunctive or other equitable relief) to any Party for
a breach of this Agreement by another Party shall be available to the
non-breaching Party; provided, however, that if there is a breach of this
Agreement by a Party, the Parties agree that money damages shall be an
insufficient remedy to the non-breaching Parties hereto, and that the
non-breaching Parties hereto shall be entitled to seek specific performance as
against the breaching Party; provided further, however, that in connection with
any remedy asserted in connection with this Agreement, each Party agrees to
waive any requirement for the securing or posting of a bond in connection with
any remedy.

11.15. Several, Not Joint, Claims. The agreements, representations, warranties,
and obligations of the Parties under this Agreement are, in all respects,
several and not joint.

11.16. Severability and Construction. If any provision of this Agreement shall
be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.

11.17. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power, or remedy by such Party.

11.18. No Third-Party Beneficiaries. Unless expressly stated in this Agreement,
this Agreement shall be solely for the benefit of the Parties hereto and no
other person or entity shall be a third-party beneficiary hereof.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

11.19. Reservation of Rights. Any statement or provision of this Agreement or
the Plan Term Sheet regarding the treatment of Debtor Claims and DIP Claims
shall not be and shall not be deemed to be an admission or waiver of any rights
of any of the Parties with respect thereto.

11.20. Consideration. It is hereby acknowledged by the Parties hereto that no
consideration shall be due or paid, or has been paid, to any Consenting Creditor
for its agreement to vote to accept the Plan in accordance with the terms and
conditions of this Agreement other than the Debtor’s agreement to use its
commercially reasonable efforts to obtain approval of the Disclosure Statement
and reasonable best efforts to confirm the Plan in accordance with the terms and
conditions of this Agreement.

11.21. Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed to be one and the same agreement. Execution copies of this agreement
may be delivered by facsimile or electronic mail which shall be deemed to be an
original for the purposes of this paragraph

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Debtor Signature Page to the Plan Support Agreement

 

EXIDE TECHNOLOGIES By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Consenting Creditor Signature Page to

the Plan Support Agreement

 

 

Institution: Name:   Title:   Address:   E-mail address(es): Telephone:  
Facsimile:  

 

Aggregate Amount of Classified Claims and Interests Beneficially Owned or
Managed on Account of:

 

Senior Secured Notes

   $                

Convertible Notes

  

DIP Claims

  

Other Claims (e.g., Trade Claims)

  

Interests

  



--------------------------------------------------------------------------------

EXHIBIT A to

the Plan Support Agreement

Plan Term Sheet



--------------------------------------------------------------------------------

EXECUTION VERSION

THIS TERM SHEET IS FOR DISCUSSION PURPOSES ONLY AND IS NOT A SOLICITATION OF
ACCEPTANCES OR REJECTIONS WITH RESPECT TO A CHAPTER 11 PLAN OF REORGANIZATION.
IT DOES NOT CONTAIN ALL OF THE TERMS OF A PROPOSED PLAN OF REORGANIZATION. THIS
TERM SHEET SHALL NOT BE CONSTRUED AS (I) AN OFFER CAPABLE OF ACCEPTANCE, (II) A
BINDING AGREEMENT OF ANY KIND, (III) A COMMITMENT TO ENTER INTO, OR OFFER TO
ENTER INTO, ANY AGREEMENT OR (IV) AN AGREEMENT TO FILE ANY CHAPTER 11 PLAN OF
REORGANIZATION OR DISCLOSURE STATEMENT OR CONSUMMATE ANY TRANSACTION OR TO VOTE
FOR OR OTHERWISE SUPPORT ANY PLAN OF REORGANIZATION. THIS PLAN TERM SHEET IS A
SETTLEMENT AND DOES NOT REFLECT THE VIEWS OF ANY PARTY AS TO THE VALUATION OF
THE DEBTOR OR OF THE COMPANY.

Does Not Contain All Material Terms

PRELIMINARY TERMS AND CONDITIONS FOR PROPOSED PLAN OF

REORGANIZATION FOR EXIDE TECHNOLOGIES

January 7, 2015

This term sheet (the “Term Sheet”) describes certain of the principal terms of a
proposed restructuring (the “Restructuring”) for Exide Technologies (the
“Debtor” and as reorganized post-emergence, “Reorganized Exide,” and together
with its non-debtor subsidiaries, the “Company”) to be implemented pursuant to a
plan of reorganization (the “Plan”) consistent in all material respects with
this Term Sheet to be filed in the Debtor’s chapter 11 case (the “Chapter 11
Case”) pending in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”). Capitalized terms used and not defined herein
shall have the meanings ascribed to them in the Second Amended and Restated Plan
Support Agreement dated January 7, 2015 (the “Plan Support Agreement”).

 

IMPLEMENTATION OF RESTRUCTURING    The Restructuring set forth in this Term
Sheet shall be effectuated through (i) the execution of the Plan Support
Agreement by the Debtor and certain holders of Claims1 (such Claims, the “Senior
Notes Claims”) against Exide for 8 5/8% Senior Secured Notes due 2018 issued
under that certain indenture dated as of January 25, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Senior Secured
Indenture” and the indenture trustee appointed thereunder, the “Indenture
Trustee”) that are referred to in the Plan Support Agreement as the “Consenting
Creditors,” and (ii) the solicitation and confirmation of

 

1  As used in this Term Sheet the term “Claim” has the meaning ascribed to such
term in section 101(5) of the Bankruptcy Code.



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  

the Plan, which shall be in all material respects consistent with this Term
Sheet and the Plan Support Agreement.

 

The parties to the Plan Support Agreement and their respective advisors shall
negotiate in good faith and use all deliberate speed to negotiate the definitive
documentation to implement the Restructuring consistent with the terms described
in this Term Sheet and any related documentation, including without limitation,
the Plan Support Agreement, the Plan and the disclosure statement describing the
Plan (the “Disclosure Statement”), the backstop commitment agreement (the
“Backstop Commitment Agreement” and the parties thereto other than the Debtor,
the “Backstop Commitment Parties”) and other commitment agreements regarding
exit financing in accordance with the Plan (such additional commitments, the
“Exit Financing Commitment Agreements”), each of which shall be reasonably
acceptable to (i) the Debtor and (ii) the Required Consenting Creditors.

   All debt under the Plan that shall be surrendered, redeemed, exchanged or
cancelled shall be deemed for all purposes, including income tax purposes, to be
outstanding until the Plan Effective Date, and such debt shall not be deemed
surrendered, redeemed, exchanged or cancelled on any date earlier than the Plan
Effective Date. Emergence Date    On or before March 31, 2015 (the “Emergence
Date”). PLAN FUNDING AND CAPITAL COMMITMENTS    The Plan will be funded with
cash from operations and the debt issuances set forth below. If the Rights
Offering (defined below) is fully subscribed, funded debt at emergence will
total $586.2 million comprising (i) $272.1 million of first lien notes (the “New
First Lien High Yield Notes”), (ii) $291 million of second lien convertible
notes (the “New Second Lien Convertible Notes”) and (iii) $23.1 million of local
European debt.    If the Rights Offering (defined below) is not fully
subscribed, funded debt on emergence may be less, but in any event, no less than
$571.2 million as described below.

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

   Terms of participation in the New First Lien High Yield Notes and New Second
Lien Convertible Notes are outlined below. Exit ABL Revolver    Current lenders
of the DIP Credit Agreement, or some other lender or syndication of lenders
reasonably acceptable to the Debtor and the Required Consenting Creditors, shall
commit to fund a first-out, first-lien, asset based revolving credit facility in
the principal amount of $225.0 million pursuant to a new credit facility
containing terms and conditions satisfactory to the Debtor and the Required
Consenting Creditors (the “Exit ABL Revolver”).    The Exit ABL Revolver shall
be secured by a first lien on accounts, inventory and receivables (the “Exit ABL
Revolver Collateral”) and a third lien on the New First Lien High Yield Notes
Collateral (defined below). New First Lien High Yield Notes    Reorganized Exide
shall issue $272.1 million in New First Lien High Yield Notes comprising
$259.1 million issued pursuant to the DIP / First Lien Exchange (defined below),
$8.0 million in fees issued to the Backstop Commitment Parties and $5.0 million
issued as the DIP /Second Lien Conversion Funding Fee (as defined below).   
Participation: $246.8 million of DIP Term Loan Claims (defined below) shall be
exchanged for $259.1 million of New First Lien High Yield Notes, inclusive of
original issue discount of 5% for every $100 of term loan claims under the DIP
Credit Agreement (“DIP Term Loan Claims”) exchanged into New First Lien High
Yield Notes (the “DIP / First Lien Exchange”).    Interest Rate: 11.0% payable
semi-annually and comprising 4.0% cash interest and 7.0% paid-in-kind interest.
   Collateral: (i) a first lien on all real and personal property (excluding the
Exit ABL Revolver Collateral), pledges of stock of subsidiaries (including the

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

   maximum allowable voting stock of Exide Technologies C.V.) and intercompany
loans (collectively, the “First Lien High Yield Notes Collateral”) and (ii) a
second lien on the Exit ABL Revolver Collateral.    Maturity: 5 years.   
Prepayments: callable at 105 in year 1, 102 in year 2, 101 in year 3, and at par
thereafter.    Other Terms: rated by at least one agency; such other terms as
reasonably agreed to by the Required Consenting Creditors. New Second Lien
Convertible Notes    Reorganized Exide shall issue between $276.0 million and
$291.0 million in New Second Lien Convertible Notes depending on the amount in
which the Rights Offering (defined below) is subscribed.    If the Rights
Offering (defined below) is fully subscribed for in the amount of $175 million,
Reorganized Exide shall issue $291.0 million in New Second Lien Convertible
Notes consisting of: $175.0 million of capital raised pursuant to the Rights
Offering (the “New Money Investment”), $100.0 million in exchange of DIP Term
Loan Claims pursuant to the DIP/Second Lien Conversion Option (defined below),
and $16.0 million in fees to the Backstop Commitment Parties. The New Money
Investment will include oversubscription rights.    If the Rights Offering
(defined below) is subscribed for in the amount of $160 million, Reorganized
Exide shall issue $276.0 million in New Second Lien Convertible Notes consisting
of: $160.0 million in New Money Investment, $100.0 million in exchange of DIP
Term Loan Claims pursuant to the DIP/Second Lien Conversion Option (defined
below), and $16.0 million in fees to the Backstop Commitment Parties.    The
Backstop Commitment Parties and the Company shall continue to evaluate the
feasibility of Exide Global Holding Netherlands C.V. issuing the New Second Lien
Convertible Notes or a convertible equity instrument (the “C.V. Equity
Security”) containing

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

   economic terms that are substantially consistent with those of the New Second
Lien Convertible Notes, and otherwise as set forth in this Term Sheet, to be
agreed upon by the Required Consenting Creditors. Upon the agreement of the
Company, each of the Backstop Commitment Parties, and each of the Consenting
Creditors, the New Second Lien Convertible Notes or the C.V. Equity Securities,
as the case may be, may be issued by Exide Global Holding Netherlands C.V.   
Participation: Backstop Commitment Parties and participants in the Rights
Offering will receive New Second Lien Convertible Notes under the New Money
Investment. Holders of DIP Term Loan Claims that consent to the DIP / First Lien
Exchange shall, on the Plan Effective Date, have the option to exchange up to an
aggregate of $100 million of DIP Term Loan Claims (the “DIP/Second Lien
Conversion Option”) into New Second Lien Convertible Notes.    Interest Rate:
7.0% paid-in-kind semi-annually.    Collateral: (i) second lien on the First
Lien High Yield Notes Collateral and (ii) third lien on the Exit ABL Revolver
Collateral.    Maturity: 2025, with two five-year extension options.   
Conversion: (i) convertible at any time (without regard to size (i.e., each
individual holder is eligible to convert)) into 80.0% of the New Exide Common
Stock (as defined below), which conversion percentage shall increase by interest
paid-in-kind and which shall be, on a fully converted basis, subject to dilution
from any MIP (defined below), and (ii) shall be subject to mandatory conversion
at EBITDA thresholds to be determined.    Other Terms: such other terms as
reasonably agreed to by the Required Consenting Creditors, including possible
adjustment to address AHYDO issue. European Debt    The Company shall maintain
in good standing and on substantially the same terms as currently exist, its
$23.1 million of foreign credit facilities and other debt at its European
subsidiaries (the “Existing European Facilities”).

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

New Exide Common Stock    Effective as of the Plan Effective Date, Reorganized
Exide shall authorize and issue shares of common stock (the “New Exide Common
Stock”) such that after conversion of all of the New Second Lien Convertible
Notes and on a fully diluted basis, the economic and legal rights of the New
Exide Common Stock are allocated (the “New Exide Common Stock Allocation”) as
follows:    10.0% to holders of Senior Notes Claim;    5.0% in payment to the
Backstop Commitment Parties    3.0% in payment of the DIP/Second Lien Conversion
Funding Fee (defined below);    2.0% in payment of the DIP/Second Lien
Conversion Backstop Fee (defined below); and    80.0% to holders of New Second
Lien Convertible Notes upon conversion of all of the New Second Lien Convertible
Notes.    The New Exide Common Stock Allocation is subject to further dilution
by paid-in-kind interest and any MIP (defined below). As of the Plan Effective
Date, legal rights of the New Exide Common Stock issued to the Backstop
Commitment Parties shall be subject to agreement among the Requisite Backstop
Parties. Rights Offering and Backstop    The Debtor shall effectuate an offering
in conjunction with and pursuant to the Plan and backstopped in accordance with
the terms and conditions set forth in the Backstop Commitment Agreement
containing terms and conditions customary for similar transactions and which are
reasonably satisfactory to the Required Consenting Creditors (the “Rights
Offering”) to existing holders of Senior Notes Claims [and members of the
Creditors Committee (as defined below)] that are accredited investors
(“Accredited Investors”) or qualified institutional buyers (“QIBs”), as such
terms are defined in Rule 144A promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), of rights to purchase up to $175.0 million of
the New Second Lien Convertible Notes.

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

   Each such eligible holder of Senior Notes Claims shall be offered the right
(the “Right”) to participate in the New Money Investment pro rata in proportion
to the principal amount of Senior Notes Claims held by such holder on the record
date (the aggregate amount offered to such holder, its “Pro Rata Participation
Amount”).    Existing holders of Senior Notes Claims that are not Accredited
Investors or QIBs shall not be permitted to participate in the Rights Offering,
but instead shall receive comparable consideration of a kind and with a value
reasonably acceptable to the Company and the Required Consenting Creditors.   
The Backstop Commitment Parties will, severally and not jointly, backstop the
Rights Offering in an amount no more than $160.0 million, and shall receive
incremental consideration of 5.0% to be paid-in-kind with additional New First
Lien Notes ($8.0 million in aggregate), 10% to be paid-in-kind with additional
New Second Lien Convertible Notes or structured as original issue discount
($16.0 million in aggregate), and 5.0% of the fully diluted New Exide Common
Stock, regardless of whether eligible holders of Senior Notes Claims subscribe
up to the aggregate $175.0 million New Second Lien Convertible Notes offered
pursuant to the Rights Offering. This backstop consideration will be allocated
to the Backstop Commitment Parties pro rata based upon respective contributions
to the $160 million backstopped amount.    For the avoidance of doubt, the
Rights Offering and Backstop Commitment Agreement provide for a minimum capital
raise of $160.0 million. Use of Proceeds    Reorganized Exide shall use the
proceeds of the Exit ABL Revolver and the Rights Offering among other things to
(a) pay in full in cash the DIP ABL Revolver (as defined below), (b) pay
administrative expenses and make other payments as are required to confirm the
Plan and cause the Plan Effective Date to occur, and (c) use the remaining net
proceeds to fund Reorganized Exide’s business plan and working capital
requirements at the Plan Effective Date.

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

TREATMENT OF CLAIMS UNDER THE DIP CREDIT AGREEMENT    DIP ABL Revolver Claims   
Claims under the DIP Credit Agreement revolving credit facility (the “DIP ABL
Revolver” and the Claims thereunder, the “DIP ABL Revolver Claims”) shall be
Allowed in the aggregate amount of principal outstanding plus accrued interest
to the Plan Effective Date plus applicable fees. Each Allowed DIP ABL Revolver
Claim shall be paid in full in cash on the Plan Effective Date. DIP Term Loan
Claims    The DIP Term Loan Claims shall be Allowed in the aggregate amount of
principal outstanding plus accrued interest to the Plan Effective Date plus
applicable fees. If agreed, holders of DIP Term Loan Claims shall receive the
right to participate in the DIP / First Lien Exchange and the DIP/Second Lien
Conversion Option.    Holders of DIP Term Loan Claims shall also receive cash
from the DIP Term Loan Refinancing Investment Option described below. Cash
received from this option will retire DIP Term Loan Claims at par, pro rata, and
the treatment applicable to such retired DIP Term Loan Claims under the Plan
shall be transferred to the investors participating in the DIP Term Loan
Refinancing Investment Option. For the avoidance of doubt, proceeds from the DIP
Term Loan Refinancing Investment Option shall be allocated pro rata to all DIP
Term Loan Claims and such claims shall be transferred to such investors by all
holders of DIP Term Loan Claims on a pro rata basis. DIP/Second Lien Conversion
Option    On the Plan Effective Date, all holders of DIP Term Loan Claims may
elect to exchange up to $100 million of DIP Term Loan Claims into either:    (a)
the New First Lien High Yield Notes issued at a discount such that exchanging
holders of DIP Term Loan Claims shall receive New First Lien High Yield Notes
with original issue discount of 5% for DIP Term Loan Claims so exchanged, or

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

   (b)(i) New Second Lien Convertible Notes exchanged dollar for dollar, at par,
for DIP Term Loan Claims so exchanged and (ii) as a funding fee, distributed to
participating holders of DIP Term Loan Claims: (x) New First Lien High Yield
Notes in the aggregate amount of 5.0% of the DIP Term Loan Claims so exchanged
($5.0 million) and (y) 3.0% of fully-diluted New Exide Common Stock (together,
the “DIP/Second Lien Conversion Funding Fee”), which DIP/Second Lien Conversion
Funding Fee shall be payable to the participating holders of DIP Term Loan
Claims based on their pro rata participation.    Consenting Creditors shall
backstop $100 million of the DIP/Second Lien Conversion Option through their
existing holdings of DIP Term Loan Claims as follows:   

(1) each Consenting Creditor will (x) exchange 28.8% of its DIP Term Loan Claims
into New Second Lien Convertible Notes pursuant to the DIP/Second Lien
Conversion Option and (y) the balance of its DIP Term Loan Claims into New First
Lien High Yield Notes in accordance with this Term Sheet; and

  

(2) in the event that less than $100 million in DIP Term Loan Claims convert
into New Second Lien Convertible Notes pursuant to the DIP/Second Lien
Conversion Option as of the Plan Effective Date (the amount less than
$100 million, the “DIP Shortfall”), a percentage in addition to the 28.8% of
such Consenting Creditors’ DIP Term Loan Claims shall automatically also convert
into New Second Lien Convertible Notes (such additional percentage, the “DIP
Backstop Percentage”), and be entitled to payment of fees on account thereof, in
the amounts and percentages set forth on Exhibit C attached to the Plan Support
Agreement. The DIP Shortfall will be allocated to such Consenting Creditor on a
pro rata basis based upon its DIP Backstop Percentage, or as otherwise agreed to
by such Consenting Creditor, as set forth on Exhibit C to the Plan Support
Agreement.

  

By way of illustration only, in the event that the DIP Shortfall totals
$10 million and a Consenting Creditor agrees to a DIP Backstop Percentage of

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  

25%, then an additional $2.5 million of DIP Term Loan Claims held by such
Consenting Creditor shall automatically convert into New Second Lien Convertible
Notes as of the Plan Effective Date.

   Consenting Creditors that agree to the backstop shall receive 2.0% of the
fully-diluted New Exide Common Stock which shall be allocated to such Consenting
Creditors according to their DIP Backstop Percentage (the “DIP/Second Lien
Conversion Backstop Fee”). This amount is in addition to any DIP/Second Lien
Conversion Funding Fee to which such Consenting Creditors may also be entitled.
TREATMENT OF CLAIMS AND INTERESTS    Claims against and interests in the Debtor
shall be classified under the Plan and subject to the treatment set forth below.
Administrative Expense Claims    Except with respect to administrative expense
claims that are professional fee claims and except to the extent that a holder
of an allowed administrative expense claim and the Debtor agree to less
favorable treatment to such holder, each holder of an allowed administrative
expense claim shall be paid in full in cash on the later of the initial
distribution date under the Plan and the date such administrative expense claim
is allowed, and the date such allowed administrative claim becomes due and
payable, or as soon thereafter as is practicable; provided, however, that
allowed administrative expense claims that arise in the ordinary course of the
Debtor’s business shall be paid in full in the ordinary course of business in
accordance with the terms and subject to the conditions of any agreements
governing, instruments evidencing, or other documents relating to, such
transactions. Professional Claims    Final Fee Applications. All final requests
for payment of professional claims and requests for reimbursement of expenses of
members of the Creditors Committee (as defined below) must be filed no later
than sixty (60) days after the Plan Effective Date. After notice and a hearing
in accordance with the procedures established by the Bankruptcy Code and prior
orders of the Bankruptcy Court, the allowed amounts of such professional claims
and expenses shall be determined by the Bankruptcy Court.

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

   Payment of Interim Amounts. On the Plan Effective Date, the Debtor or
Reorganized Exide shall pay all amounts owing to professionals for all
outstanding amounts billed relating to prior periods through the Plan Effective
Date, other than any holdback amounts held in escrow in accordance with prior
orders of the Bankruptcy Court. In order to receive payment on the Plan
Effective Date for unbilled fees and expenses incurred through the Plan
Effective Date, no later than two (2) days prior to the Plan Effective Date, the
professionals shall estimate fees and expenses due for periods that have not
been billed as of the Plan Effective Date and shall deliver such estimate to
counsel for the Debtor. Within fifteen (15) days after the Plan Effective Date,
a professional receiving payment for the estimated period shall submit a
detailed invoice covering such period.    Holdback Escrow Account. On the Plan
Effective Date, the Debtor or Reorganized Exide shall fund a holdback escrow
account with cash equal to the aggregate holdback amount for all professionals,
and such amounts shall be maintained in trust for the professionals with respect
to whom fees have been held back pursuant to the prior orders of the Bankruptcy
Court, to be paid upon final allowance by the Bankruptcy Court. Such funds shall
not be considered property of the Debtor, Reorganized Exide, or the estate.
Priority Tax Claims    Except to the extent that a holder of an allowed priority
tax claim and the Debtor agree to less favorable treatment to such holder, each
holder of an allowed priority tax claim shall receive one of the following
treatments on account of such Claim: (a) cash in an amount equal to the amount
of such allowed priority tax claim, (b) cash in an amount agreed to by the
Debtor (or Reorganized Exide) and such holder, provided, however, that such
parties may further agree for the payment of such allowed priority tax claim to
occur at a later date, or (c) at the sole option of the Debtor, cash in the
aggregate amount of such allowed priority tax claim payable in installment
payments over a period of not more than five (5) years after the Petition Date
pursuant to section 1129(a)(9)(C) of the Bankruptcy Code.

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Other Priority Claims    The allowed other priority claims of the Debtor shall
be unimpaired. Except to the extent that a holder of an allowed other priority
claim and the Debtor agree to less favorable treatment to such holder, each
holder of an allowed other priority claim shall be paid in full in cash on the
later of the initial distribution date under the Plan, the date such other
priority claim is allowed and the date such allowed other priority claim becomes
due and payable, or as soon thereafter as is practicable; provided, however,
that other priority claims that arise in the ordinary course of the Debtor’s
business and which are not due and payable on or before the Plan Effective Date
shall be paid in the ordinary course of business in accordance with the terms
thereof. Treatment of Senior Notes Claims    The holders of Senior Notes Claims
are impaired under the Plan and holders of Senior Notes Claims may vote to
accept or reject the Plan.    The Senior Notes Claims shall be allowed in the
aggregate amount of principal and accrued interest owing on the Senior Secured
Notes as of the Petition Date. In the event of a Sale (defined below) (a) the
Senior Notes Claims shall be Allowed as secured Claims in the amount of the
value of the Collateral (as defined in the Senior Secured Indenture) (the
“Senior Notes Secured Claim”) as determined at the Auction (defined below) and
(b) the Senior Notes Claims shall be allowed as unsecured deficiency Claims (the
“Senior Notes Deficiency Claim”) in the amount of the remaining balance of the
obligations outstanding as of the Petition Date under the Senior Secured Notes.
   Upon the Plan Effective Date, the holders of Senior Notes Claims that are
QIBs or Accredited Investors shall receive, in full and final satisfaction of
the Senior Notes Claims:    (i) 10.0% of the fully diluted New Exide Common
Stock;    (ii) the right to participate in the New Money Investment described
below; and    (iii) the right to participate in the DIP Term Loan Refinancing
Investment Option described below.

 

12



--------------------------------------------------------------------------------

EXECUTION VERSION

 

   New Money Investment. If the class of Senior Notes Claims votes in favor of
the Plan, then the holders of Senior Notes Claims shall be entitled to
participate, on a pro rata basis, in the New Money Investment. Certain parties,
to be determined, will backstop the New Money Investment in exchange for a
backstop fee of 5.0% to be paid-in-kind with additional New First Lien High
Yield Notes, 10% to be paid-in-kind with additional New Second Lien Convertible
Notes or structured as original issue discount and 5.0% of the fully diluted New
Exide Common Stock.    DIP Term Loan Refinancing Investment Option. Holders of
Senior Notes Claims that are QIBs or Accredited Investors shall be entitled to
purchase for cash, on a pro rata basis, up to the entire amount (the maximum
total investment pursuant to such option being $346.8 million) of the
consideration that would otherwise be distributable to holders of DIP Term Loan
Claims, composed of (i) New First Lien High Yield Notes, (ii) New Second Lien
Convertible Notes, and (iii) the DIP/Second Lien Conversion Option Funding Fee,
the cash proceeds of such purchase to be distributed to holders of DIP Term Loan
Claims pro rata to reduce their distributions of each of the foregoing forms of
consideration on a dollar-for-dollar basis; provided, however, that any holder
of Senior Notes Claims that exercises such option shall be deemed to be a
Consenting Creditor and shall participate in the DIP/Second Lien Conversion
Option and receive its pro rata share of the New Second Lien Convertible Notes
pursuant to and in accordance with the DIP/Second Lien Conversion Option. Each
investor’s participation in the DIP Term Loan Refinancing Investment Option
shall be capped at its pro rata share of Senior Notes Claims.    Existing
holders of Senior Notes Claims that are not Accredited Investors or QIBs shall
not be permitted to participate in the New Money Investment or DIP Term Loan
Refinancing Investment Option, but instead shall receive comparable
consideration of a kind and with a value reasonably acceptable to the Company
and the Required Consenting Creditors. In the event

 

13



--------------------------------------------------------------------------------

EXECUTION VERSION

 

   distributions of New Exide Common Stock to existing holders of Senior Notes
Claims that are not Accredited Investors or QIBs would require Reorganized Exide
to be a public reporting company, such existing holders shall receive comparable
consideration of a kind and with a value reasonably acceptable to the Company
and the Required Consenting Creditors in lieu of a distribution of New Exide
Common Stock. Dual Track / Sale Alternative    While pursuing confirmation of
the Plan, the Debtor will market the Company and solicit bids for the Company or
some or all of the Company’s assets (a “Sale”). If the Debtor determines during
this sale process that, after consultation with the Required Consenting
Creditors, a sale of some or all of the Company or some or all of its assets
will generate more value to stakeholders than provided under the Plan, then the
Company shall, after consultation with the Consenting Creditors, pursue such a
sale either through a Plan pursuant to the Plan Support Agreement and section
1123 of the Bankruptcy Code, or as a sale pursuant to section 363 of the
Bankruptcy Code.    In the event of a Sale or any other disposition of some or
all of the Company or some or all of its assets, then holders of DIP Claims and
Senior Notes Claims shall be entitled to credit bid the full amount of their
Claims in accordance with sections 6.4 and 15.11 of the DIP Credit Agreement,
the Final DIP Order, and the Bankruptcy Code. Other Secured Claims    The
allowed other secured Claims are unimpaired and holders of allowed other secured
Claims may not vote to accept or reject the Plan.    Except to the extent that a
holder of an allowed other secured claim and the Debtor agree to less favorable
treatment to such holder, at the sole option of the Debtor, (a) each allowed
other secured claim shall be reinstated and rendered unimpaired in accordance
with section 1124(2) of the Bankruptcy Code, notwithstanding any contractual
provision or applicable non-bankruptcy law that entitles the holder of an
allowed other secured Claim to demand or to receive payment of such allowed
other secured Claim prior to the stated maturity of such allowed other secured
Claim

 

14



--------------------------------------------------------------------------------

EXECUTION VERSION

 

   from and after the occurrence of a default, (b) each holder of an allowed
other secured Claim shall be paid in full in cash on the later of the initial
distribution date under the Plan and the date such other secured Claim becomes
an allowed other secured Claim, or as soon thereafter as is practicable, or
(c) each holder of an allowed other secured Claim shall receive the collateral
securing its allowed other secured Claim on the later of the initial
distribution date under the Plan and the date such other secured Claim becomes
an allowed other secured Claim, or as soon thereafter as is practicable.
Convertible Subordinated Note Claims    The subordinated convertible note Claims
are impaired.    [Further treatment TBD.] General Unsecured Claims    General
unsecured Claims (“General Unsecured Claims”) of creditors of the Debtor are
impaired.    [Further treatment TBD.] Intercompany Claims    Except as otherwise
provided for in this Term Sheet, all intercompany claims shall at the election
of the reorganized Debtor, be either (i) reinstated, (ii) released, waived, and
discharged, (iii) treated as a dividend, or (iv) contributed to capital or
exchanged for equity of a subsidiary of the Debtor. Section 510(b) Claims   
Section 510(b) Claims shall be impaired and the holders thereof shall be deemed
to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Section 510(b) Claims shall be cancelled, released and extinguished and the
holders of Section 510(b) Claims shall receive no distribution under the Plan on
account of such Claims. Treatment of Interests in Non-Debtors    Interests in
non-Debtor Exide affiliates shall be unimpaired and shall vest in Reorganized
Exide (and its existing or newly formed subsidiaries) upon the Plan Effective
Date. Interests in Exide    Interests in Exide, whether represented by stock,
preferred share purchase rights or otherwise, shall be Impaired and the holders
thereof shall be deemed to have rejected the Plan pursuant to section 1126(g) of
the Bankruptcy Code. Such Interests shall be cancelled,

 

15



--------------------------------------------------------------------------------

EXECUTION VERSION

 

   released and extinguished and the holders of such Interests shall receive no
distribution under the Plan on account thereof. OTHER PLAN PROVISIONS    The
Plan shall contain terms customary and usual for a chapter 11 plan in Delaware
each of which shall be satisfactory to the Required Consenting Creditors,
including as set forth below. Key Contracts and Agreements    To the extent
necessary in connection with the Plan, the Debtor shall seek to assume, pursuant
to, inter alia, section 365 of the Bankruptcy Code, those agreements and
contracts that may be mutually agreed upon by the Debtor and the Consenting
Creditors. Management Incentive Plan    The Confirmation Order shall provide
that on the Plan Effective Date, Reorganized Exide will implement a new
management equity incentive plan (the “MIP”) which shall provide for grants of
options and/or restricted units/equity reserved for management, directors and
employees in an amount not to exceed [TBD %] of the New Exide Common Stock on a
fully diluted basis, sufficient to properly incentivize the senior management
team of Reorganized Exide.    The MIP shall be reasonably satisfactory to the
Required Consenting Creditors. The primary participants of the MIP, including
the amount, form, exercise price, allocation and vesting of such equity-based
awards with respect to such primary participants, shall be decided upon by the
new board of Reorganized Exide.    The MIP, Key Employee Incentive Plan
(approved by the Bankruptcy Court on September 17, 2013), and such annual
incentive plans as may be adopted by the Debtor in the ordinary course of
business (including the annual incentive plan approved by the Bankruptcy Court
on August 15, 2013) shall be deemed adopted, approved, and authorized as of the
Plan Effective Date without further action of the reorganized Debtor or its
board, and the reorganized Debtor shall assume any obligations that remain
outstanding as of the Plan Effective Date under any such plans. Reporting
Company Status    Upon the Plan Effective Date, the Debtor shall cease to be a
public reporting company.

 

16



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Board Representation    The certificate of incorporation of Reorganized Exide
shall provide that Reorganized Exide’s board of directors (the “Board of
Directors”) shall consist of [TBD] members, it being understood that the size of
the Board of Directors may be increased thereafter from time to time by action
of the Board of Directors. The members of the initial Board of Directors shall
be selected by the affirmative vote of the Required Consenting Creditors and
shall be subject to further approval by a majority vote of each of (i) the
Backstop Commitment Parties and (ii) holders of DIP Term Loan Claims that
participate in the DIP /Second Lien Conversion Option, each voting as a separate
class and determined by reference to the amount of claims held by the Backstop
Commitment Parties and holders of DIP Term Loan Claims that participate in the
DIP/Second Lien Conversion Option participating in such vote, respectively.
Senior Management    The chief executive officer (the “CEO”) shall be selected,
and a process implemented for such selection, on terms and conditions
satisfactory to the Required Consenting Creditors. Any CEO selection shall be
satisfactory to the Required Consenting Creditors. Tax Related Issues
(Structuring & Otherwise)    The parties shall use good-faith efforts to
structure the Restructuring to the maximum extent possible in a tax-efficient
and cost-effective manner for the benefit of the parties to the Plan Support
Agreement. Post Effective Date Governance    The Plan shall provide that
Reorganized Exide shall enter into such agreements and amend its corporate
governance documents to the extent necessary to implement the terms and
conditions of the Plan. Related Party Transactions    The certificate of
incorporation of Reorganized Exide shall include provisions with respect to any
business combination with or into any related party, requiring that the
consideration received by the other stockholders in connection with such
business combination is at fair value as determined by the unrelated members of
the Board of Directors and approved by the vote of a majority of disinterested
stockholders.

 

17



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Debtor and Third party Releases    The Plan shall contain releases customary for
cases pending in Delaware. Injunction and Exculpation    The Plan shall contain
injunction and exculpation provisions customary for cases pending in Delaware.
Discharge of Debtor    The Plan shall contain discharge provisions customary for
cases pending in Delaware. Additional    Pension and OPEB: The Plan shall assume
all pre-Petition Date pension and OPEB obligations.    Creditors Committee. The
statutory committee of unsecured creditors (the “Creditors Committee”) shall
dissolve no later than the Plan Effective Date.    Avoidance Actions. The Plan
shall release all avoidance actions not specifically retained under the Plan as
of the Plan Effective Date.    MCAM Engagement. [TBD.]    Surety Bonds. The
Debtor shall maintain its existing surety bonds in place, as may be amended from
time to time, on terms and with conditions satisfactory to the Required
Consenting Creditors.    LME Investigation. [TBD.]    Vernon Strategy. The
Debtor shall implement a Vernon-related strategy on terms and conditions
acceptable to and approved by the Required Consenting Creditors, and any
oversight functions granted to the Creditors Committee shall terminate or have
terminated as of the Plan Effective Date.    Vernon Personal Injury Claimants.
[TBD.]    Frisco Settlement. Reorganized Exide shall comply with the terms of
the existing settlement agreement relating to Frisco, Texas and shall pursue, in
good faith, a consensual resolution of the remaining regulatory and land-use
issues at Frisco, Texas with the applicable regulators and authorities. Any
additional settlement, resolution or proposed term sheet for a settlement or
resolution of such issues shall be on terms satisfactory to the Consenting
Creditors if entered into or agreed to prior to the Plan Effective Date.

 

18



--------------------------------------------------------------------------------

EXECUTION VERSION

 

   Other Environmental Matters. The Plan shall provide that the Company maintain
regulatory compliance at all of its facilities pursuant to an EH&S strategy
acceptable to and approved by the Required Consenting Creditors. No Admission   
Nothing in the Term Sheet is or shall be deemed to be an admission of any kind.

 

19



--------------------------------------------------------------------------------

EXHIBIT B

to the Plan Support Agreement

Provision for Transfer Agreement

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Plan Support Agreement, dated as of                      (the
“Agreement”),1 by and among Exide and the Consenting Creditors, including the
terms and conditions in the Agreement of any transfer to the Transferee of any
Debtor Claims or DIP Claims (each such transferor, a “Transferor”), and agrees
to be bound by the terms and conditions of the Agreement to the same extent as
the Transferor was thereby bound, and shall be deemed a “Consenting Creditor”
under the terms of the Agreement.

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement, including Section 4.01 as it applies to the treatment of DIP
Claims, and makes all representations and warranties contained therein as of the
date of the Transfer, including the agreement to be bound by the vote of the
Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.

Date Executed:

 

 

Institution:   Name:   Title:   Address:   E-mail address(es): Telephone:  
Facsimile:  

 

Aggregate Amount of Classified Claims and Interests Beneficially Owned or
Managed on Account of:

 

Senior Secured Notes

   $                

Convertible Notes

  

DIP Claims

  

Other Claims (e.g., Trade Claims)

  

Interests

  

 

1  Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------

EXHIBIT C

to the Plan Support Agreement

DIP / Second Lien Conversion Backstop Allocations

 

     Holdings of
DIP Term
Loan     DIP Backstop     Max
Conversion to
New Second
Lien Roll     Equity
Allocation  

MacKay Shields LLC, as investment adviser on behalf of the Lenders it advises

     39.8 %      47.0 %      32.8 %      0.93 % 

Alliance Bernstein High Income Fund, AB Global High Income Fund, ACM Global High
Yield - Offshore and certain other affiliates

     12.8 %      15.1 %      32.8 %      0.30 % 

D.E. Shaw Galvanic Portfolios, L.L.C and other affiliated funds

     12.6 %      14.9 %      32.8 %      0.29 % 

Stonehill Institutional Partners, L.P. and Stonehill Master Fund LTD

     9.7 %      11.5 %      32.8 %      0.23 % 

The Northwestern Mutual Life Insurance Company

     5.9 %      6.9 %      32.8 %      0.14 % 

Contrarian Funds, LLC

     3.3 %      3.8 %      32.8 %      0.08 % 

Neuberger Berman Fixed Income LLC, as investment manager

     0.7 %      0.8 %      32.8 %      0.02 %    

 

 

   

 

 

   

 

 

   

 

 

 

Subtotal

     84.7 %      100.0 %        1.97 %    

 

 

   

 

 

   

 

 

   

 

 

 

Nomura Corporate Research and Asset MGMT Inc.(1)

     2.1 %      —          —          —     

Brevan Howard Credit Catalysts Master Fund Limited and Brevan Howard Master Fund
Limited(1)

     1.9 %      —          —          —     

BDCM Opportunity Fund III LP(1)

     1.1 %      —          100.0 %      0.03 %    

 

 

   

 

 

   

 

 

   

 

 

 

Total

     89.8 %      100.0 %        2.00 %    

 

 

   

 

 

   

 

 

   

 

 

 

Note:

 

(1) Black Diamond to roll 100% of DIP into Second Lien; part of Nomura and
DWIM’s pro-rata share of DIP / Second Lien Conversion to be allocated to Black
Diamond. Nomura and DWIM will be rolling 100% of their DIP TL holdings into
First Lien.



--------------------------------------------------------------------------------

EXHIBIT D

to the Plan Support Agreement

Form of Joinder to Plan Support Agreement

The undersigned (“Additional Holder”) hereby acknowledges that it has read and
understands the Second Amended and Restated Plan Support Agreement dated as of
January 7, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Plan Support Agreement”),1 by and among Exide and the Consenting
Creditors, including the terms and conditions in the Plan Support Agreement
contained in Section 4.01 thereof governing the commitments of Consenting
Creditors. The undersigned Additional Holder shall be deemed a “Consenting
Creditor” under the terms of the Plan Support Agreement and hereby agrees to be
bound by the terms and conditions of the Plan Support Agreement to the same
extent as if the Additional Holder was thereby bound as a Consenting Creditor,
and further, specifically agrees to be bound by the terms and conditions of
Section 4.01 of the Plan Support Agreement as it applies to the treatment of
DIP Claims and Senior Secured Note Claims. The undersigned Additional Holder
hereby makes all representations and warranties contained in the Plan Support
Agreement as of the date set forth below, including the agreement to be bound by
the Plan Support Agreement in both its capacity as a holder of Senior Secured
Note Claims and DIP Claims.

 

Date Executed:  

 

 

 

Name:

Title:

Address:

E-mail address(es):

Telephone:

Facsimile:

 

Aggregate Amount of Classified Claims and Interests Beneficially Owned or
Managed on Account of:

 

Senior Secured Notes

   $                

Convertible Notes

  

DIP Claims

  

Other Claims (e.g., Trade Claims)

  

Interests

  

 

1  Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.